Paine, J.
Plaintiff brought an action for personal injuries, alleging that several defendants conspired together and as*339saulted and injured him. Jury returned verdict of $3,500 for plaintiff. Defendants appeal.
The assignments of error relate to overruling motions and demurrers to the giving of instructions Nos. 1, 4 and 6, and that the verdict is excessive and contrary to law. The defendants have only brought to this court a transcript, and having no bill of exceptions before us, the only question that we can consider is the sufficiency of the pleadings to sustain the judgment. Reigle v. Cavey, 107 Neb. 446.
The petition alleged that the first defendant, Peony Park, was a corporation, operating a dance hall near Omaha, and that the other defendants were officers or employees of that corporation, and that all of the defendants conspired together and made a brutal, vicious, and unprovoked assault upon the plaintiff, causing the fracture of the bones of his face, and many other injuries set out in the petition. Separate answers were filed by all of the defendants, in which it is admitted that the last-named defendants are officers or employees of the said corporation, and that the defendants used no more force than was necessary to put plaintiff out of the ballroom when he refused to leave.
We will assume that the evidence was sufficient to support all of the allegations of the petition, and find that the verdict of the jury was not excessive, considering the serious nature of the injuries detailed in the petition.
In the absence of a bill of exceptions or special finding, there is no way for this court to determine whether the instructions were prejudicial, and finding the pleadings sufficient to sustain the judgment, the same is hereby
Affirmed.